Napton, Judge,
delivered the opinion of the court.
We do not see how the defendant could object to the instructions in this case. The law was laid in as favorable a manner as possible for the defendant and substantially as it was asked, except that the instruction, which would restrict the recovery of interest to five years, was refused. Such a restriction as this might, in certain conceivable cases, produce the grossest injustice, though there is no evidence preserved to show how it would have operated in the present case. We think the instructions given were right. The other judges concurring, the judgment of the land court is affirmed.